Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133264(50)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 133264
  v                                                                 COA: 264584
                                                                    Wayne CC: 05-003549-01
  JULIAS HOLLEY,
             Defendant-Appellee.
  _____________________________________

          On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his supplemental brief is considered and, it appearing the brief was
  filed July 18, 2007, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2007                       _________________________________________
                                                                               Clerk